United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-563
Issued: September 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 17, 2012 appellant filed a timely appeal from the January 10, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which found him at fault
in creating an overpayment. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant was at fault in creating a $78,124.61 overpayment.
FACTUAL HISTORY
On July 7, 2001 appellant, a 46-year-old area port director, sustained a traumatic injury in
the performance of duty when he stepped down to a ship’s ladder. His left ankle twisted and his

1

5 U.S.C. § 8101 et seq.

right knee buckled, he heard a pop.2 OWCP accepted appellant’s claim for left ankle
sprain/strain and aggravated dislocation of the right knee. Appellant received a schedule award
for a 26 percent permanent impairment of his right lower extremity due to a two-millimeter
cartilage interval combined with a total lateral meniscectomy.
On June 23, 2005 appellant, then a 50-year-old supervisor officer, sustained a traumatic
injury in the performance of duty when he caught his right leg on a carpet and he felt his right
knee twist and pop.3 OWCP accepted his claim for a right lateral collateral ligament
sprain/strain, a torn right lateral meniscus and localized primary osteoarthritis of the right lower
extremity. X-rays now revealed no joint space remaining in the knee, a condition described as
“bone on bone.” Appellant received a schedule award for a 25 percent permanent impairment of
his right lower extremity due to residual degenerative joint disease of the knee with complete
loss of joint space, a rating that was said to take into account mild lateral ligament laxity and a
tear of the lateral meniscus. An OWCP medical adviser explained that the 25 percent rating was
the sole impairment of the right lower extremity resulting from the accepted work injury of
June 23, 2005.
OWCP made a preliminary determination that appellant was overpaid $78,124.61, the
amount of his second schedule award. It found him at fault in creating the overpayment because
he accepted a payment that he knew or should have known was incorrect, since he was
previously paid a schedule award for a 26 percent impairment of the right lower extremity and
was then paid a schedule award for a 25 percent impairment of the same extremity. “The
evidence did not support an increase in the impairment already compensated. In fact your
impairment had decreased. Therefore, you were not entitled to an increased additional schedule
award.”
In a January 10, 2012 decision, OWCP found that appellant was at fault in creating a
$78,124.61 overpayment, as he knowingly accepted a duplicate schedule award.
On appeal, appellant argues that OWCP did not show how he knew accepting
compensation was incorrect. He argues that he, as a layman, did not possess the necessary
knowledge of OWCP rules and regulations regarding claims to the same extremity. Appellant
argues that the only people who possess this knowledge are professionals who deal with such on
a daily basis.
LEGAL PRECEDENT
Section 8107 of FECA authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body.4 Such loss or loss of use is known as
permanent impairment. OWCP evaluates the degree of permanent impairment according to the

2

OWCP File No. xxxxxx937.

3

OWCP File No. xxxxxx064.

4

5 U.S.C. § 8107.

2

standards set forth in the specified edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment.5
OWCP may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he received
from OWCP are proper. The recipient must show good faith and exercise a high degree of care
in reporting events which may affect entitlement to or the amount of benefits. A recipient who
has done any of the following will be found to be at fault with respect to creating an
overpayment: (1) Made an incorrect statement as to a material fact which he knew or should
have known to be incorrect; or (2) Failed to provide information which he knew or should have
known to be material; or (3) Accepted a payment which he knew or should have known to be
incorrect (this provision applies only to the overpaid individual).6
Whether or not OWCP determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he is being overpaid.7
ANALYSIS
Appellant received a schedule award for a 26 percent impairment of his right lower
extremity. He later received a schedule award for a 25 percent impairment of the same
extremity. At first glance, it appeared to OWCP that appellant’s impairment actually improved
by one percent and that he was therefore not entitled to an additional schedule award.
A closer examination of the record shows this is not the case. Appellant received his first
award for a two-millimeter cartilage interval and a total lateral meniscectomy. According to
Table 17-31, page 544 of the fifth edition of the A.M.A., Guides, which was the edition in effect
at the time, a two-millimeter cartilage interval in the knee represents a 20 percent impairment of
the lower extremity. According to Table 17-33, page 546, a total lateral meniscectomy
represents a seven percent impairment. Table 17-2, page 526, allows these two impairments to
be combined. Using the Combined Values Chart on page 604, the two impairments combine for
a total lower extremity impairment of 26 percent, which appellant received.
Appellant’s second schedule award was for complete loss of joint space. Referring once
again to Table 17-31, page 544, zero cartilage interval in the knee, described as bone on bone,
represents a 50 percent impairment of the lower extremity. Mild laxity of the lateral collateral
ligament -- for which appellant previously received no award -- represents a seven percent
impairment of the lower extremity, again under Table 17-33, page 546. These two diagnosisbased estimates combine under the fifth edition of the A.M.A., Guides for a total lower extremity
5

20 C.F.R. § 10.404. Effective February 1, 2001, OWCP began using the A.M.A., Guides (5th ed. 2001).

6

Id. at § 10.433(a).

7

Id. at § 10.433(b).

3

impairment of 54 percent, only 20 percent of which appellant previously received compensation
(for arthritis). It thus appears that he should have received an additional schedule award of 34
percent.
As these details show, it is not enough simply to compare the final impairment ratings of
the two schedule awards. OWCP must examine the basis of the impairment ratings and
determine whether appellant has previously received compensation for the impairments found.
Accordingly, the Board finds that OWCP has not established fact of overpayment. The
record does not support OWCP’s finding that appellant was not entitled to an additional schedule
award. The Board will therefore set aside OWCP’s January 10, 2012 overpayment decision.
CONCLUSION
The Board finds that OWCP has failed to establish that appellant received an
overpayment of compensation. Related overpayment issues such as amount and fault are
therefore moot. As no debt is established, OWCP has no basis for recovery.
ORDER
IT IS HEREBY ORDERED THAT the January 10, 2012 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 10, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

